Order filed, April 26, 2016.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-01077-CV
                                 ____________

                RONALD DWAYNE WHITFIELD, Appellant

                                         V.

                 FIRST SERVICE CREDIT UNION, Appellee


                    On Appeal from the 295th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2015-45473


                                     ORDER

      The reporter’s record in this case was due February 05, 2016. See Tex. R.
App. P. 35.1. On February 18, 2016, this court ordered the court reporter to file
the record within 30 days. The record has not been filed with the court. Because
the reporter’s record has not been filed timely, we issue the following order.

      We order Alexandra McMillen, the substitute court reporter, to file the
record in this appeal within 30 days of the date of this order. No further extension
will be entertained absent exceptional circumstances.         The trial and appellate
courts are jointly responsible for ensuring that the appellate record is timely filed.
See Tex. R. App. P. 35.3(c). If Alexandra McMillen does not timely file the
record as ordered, we will issue an order directing the trial court to conduct a
hearing to determine the reason for the failure to file the record.



                                   PER CURIAM